Appeal by the defendant, as limited by his brief, from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered September 18, 1985, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s sole contention on appeal, this is not one of those "rare case[s]” in which the sentence imposed is unconstitutionally harsh as applied (People v Broadie, 37 NY2d 100, 119, cert denied 423 US 950; People v Donovan, 89 AD2d 968, affd 59 NY2d 834; cf., People v Robinson, 68 AD2d 413). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.